DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on February 23, 2022. Claims 1-13 are pending. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Douglas Wyatt on May 3, 2022.
The application has been amended as follows:
	In claim 13, line 2, delete 

Prior Arts Made of Record
	The prior art of record publication to Foster (US 2008/0120157) discloses a golf course tee-time management system including a data server coupled through the internet to a plurality of participating golf facilities. Each participating golf facility has interface software coupling the participating golf facility to the data server. The data server and the interface software are designed to provide tee-sheets in real time for each of the plurality of participating golf facilities. A web site is coupled to the data server and has associated software for displaying information on a remote PC about each of the plurality of participating golf facilities and the tee-sheets of each of the plurality of participating golf facilities including available tee-times.
Murnan et al. (US 2006/0085280) discloses the present invention, users can use the e-commerce search engine to locate retail items by typing in a key-word search. The search results displayed by the e-commerce search engine are vendor-website listings for vendors that sell retail items related to search terms. Some vendor-website listings may contain quick links through which a user can shop for, and purchase, retail items from the vendor through the e-commerce search engine, without being re-directed to the vendor's website. Transaction information is later relayed from the e-commerce search engine to the vendor. The vendor can then confirm the order and the shipping information with the user and complete the transaction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed. 
The prior art of record fails to teach or fairly suggest storing said searchable information in at least one stored database, contacting at least one provider and qualifying said at least one provider, wherein said contacting at least one provider includes visiting at least one website associated with the provider and collecting provider information for said qualifying said at least one provider, and a concierge device having programming for receiving a subscription for concierge services from a user, receiving at least one predetermined search criteria and at least one subscriber search criteria, 46searching for at least one provider based on the predetermined search criteria and the subscriber search criteria, storing at least one search result associated with the predetermined search criteria and subscriber search criteria in said at least one stored database, wherein said search result including provider information, and communicating portal link information to the subscriber, as recited in independent claim 1.
Thus prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        May 6, 2022